DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-22 are pending.
	The prior art submitted on 5/6/20 and 2/3/21 has been considered.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35
U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for’) or another linking word or phrase, such as “configured to” or “so
that’: and
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable
presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
A review of the specification has shown the following corresponding structure: specification paragraph [0039] describe the module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, and 13, it is unclear what is “a robot dress package”.
Claim 13, recites the limitation "the database" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Correction and explanation is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

5.	Claims 1-22, are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2006/0004489 A1) in view of Nagarajan (9981383).
	As per claim 1, Weiss discloses a system for generating a system identification for a robotic system, the system comprising: a processor; and a memory including a database of robot kinematic and dynamic models (see at least [0011-0015], [0039], and [0064-0070]), and instructions executable by the processor for providing: a selection module configured to receive at least one robot characteristic selected from an identification of the robotic system, a type of workpiece, a type and/or model of end effector, or a robot dress package and, based on the at least one robot characteristic, identify one or more robot models from the database (see at least [0008-0010] disclose kinematics are divided into different classes and robots of different sizes for different tasks); an excitation-trajectory module, responsive to the selection module, for generating, based on the one or more identified robot models, a set of robot motions, and causing the robotic system to execute the set of robot motions (see at least [0024-0026] disclose robot control processes motion commands).  Weiss does not explicitly disclose a monitoring module.  However, Weiss disclose monitoring the execution of the robot motions by the robotic system (see at least [0024] disclose a checking is performed in the planning to determine whether the axis angles are within the 
	As per claim 2, Weiss discloses an input module for receiving and
timestamping data from a robot controller and external sensors monitoring operation of the robotic system (see at least [0028-0039]).  The second reference to 
	As per claim 3, Weiss discloses the parameter solver is further configured to output dynamic model parameters to a safety-rated portion of a robot controller (see at least [0024-0026] disclose a checking is performed in the planning to determine whether the axis angles are within the permissible range).  The second reference to Nagarajan also discloses output dynamic model parameters to a safety-rated portion of a robot controller (see at least columns 1-2, lines 54-58, disclose kinematic motion constraint for an actuator based on proximity of obstacles).
	As per claim 4, Weiss discloses a functional-safety compliant communications interface for data transfer with the robotic system (see at least [0024-0026]).
	As per claim 5, Weiss discloses the excitation-trajectory module is configured to monitor the execution of the robot motions by the robotic system by monitoring real-time outputs thereof (see at least [0028-0039], and [0085-0087]).
	As per claim 6, Weiss discloses a motion capture system, the monitoring
module being configured to monitor the execution of the robot motions by the robotic system via the motion capture system (see at least [0024-0026] disclose robot control processes motion commands).

	As per claim 8, Weiss discloses the selection module is further configured to receive a user-specified robot application, the one or more robot models being identified at least in part based on the user-specified robot application (see at least [0085-0087] disclose robot control real time operating system).
	As per claim 9, Weiss discloses the excitation-trajectory module is further configured to generate the set of robot motions based at least in part on a user-specified robot application (see at least [0073-0079] disclose programming interface for robot control system).

	As per claim 11, Weiss discloses the excitation-trajectory module is further configured to generate the set of robot motions based at least in part on one or more user-specified system-identification criteria (see at least [0016-0026]).
	As per claim 12, Weiss discloses the excitation-trajectory module is further configured to select from among a plurality of robot models identified by the selection module based on the monitored execution of the robot motions (see at least [0008-0015] disclose kinematics are divided into different classes and robots of different sizes for different tasks).
	As per claim 13, Weiss discloses a method of computationally generating a system identification for a robotic system, the method comprising the steps of:
receiving and storing at least one robot characteristic selected from an identification of the robot, a type of workpiece, a type and/or model of end effector, or a robot dress package and, based on the at least one robot characteristic, identify one or more robot kinematic and dynamic models from the database (see at least [0011-0015], [0039], [0064-0070]; and [0008-0015] disclose kinematics are divided into different classes and robots of different sizes for different tasks); computationally generating, based on the one or more identified 
	Claims 14, and 15-22, are method claims corresponding to system claims 2, and 5-12 above.  Therefore, they are rejected for the same rationales set forth as above.
				Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Takenaka (5936367)
	. Monsarrat et al. (US 2018/0036891 A1)
	. Brooks et al. (US 2013/0345875 A1)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/Primary Examiner, Art Unit 3664